
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


TERMINATION BENEFITS AGREEMENT

        THIS TERMINATION BENEFITS AGREEMENT ("AGREEMENT") is dated as of
                                     (the "EFFECTIVE DATE") by and between
Haynes International, Inc., a Delaware corporation (the "COMPANY"), and
                        , an individual residing in the State of
                         (the "EMPLOYEE").

WITNESSETH

        WHEREAS, the Board of Directors of the Company (the "BOARD") has
determined that it is in the best interests of the Company and its shareholders
for the Company to agree to provide benefits under circumstances described below
to the Employee in connection with employment by the Company and due to
Employee's responsibility for policy-making functions within the Company and in
exchange for the Employee's agreements in Sections 6 and 7 hereof;

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Employee agree
as follows:

AGREEMENT

        1.     TERM OF AGREEMENT.    This Agreement shall commence as of the
Effective Date and shall continue in effect until
                                    ; provided, however, that commencing on
                                     (the "RENEWAL DATE") and on each two-year
anniversary thereafter, the term of this Agreement shall automatically be
extended for two (2) years (until the two-year anniversary of the Renewal Date
next following) unless either the Company or the Employee shall have given
written notice to the other at least sixty (60) days prior thereto that the term
of this Agreement shall not be so extended (the "TERM").

        2.     TERMINATION BENEFITS.

a.If, during the Term of this Agreement, the Employee's employment with the
Company shall be terminated, the Employee shall be entitled to receive the
following compensation and benefits (in addition to any compensation and
benefits provided for under any of the Company's employee benefit plans,
policies and practices or as required by law):

i.TERMINATION WITHOUT CAUSE, FOR GOOD REASON, OR DUE TO DISABILITY OR
DEATH.    If the Employee's employment with the Company shall be terminated by
the Company without Cause, by the Employee for Good Reason, or by reason of the
Employee's Disability or death:

1.the Employee or the Employee's heirs, estate, personal representative or legal
guardian, as appropriate, shall be entitled to receive a lump sum cash payment
equal to the sum of:

a.the Employee's accrued but unpaid Base Salary through the Date of Termination;

b.any accrued but unpaid compensation, including but not limited to any unpaid
bonus compensation and reimbursement, in accordance with the then prevailing
reimbursement practices of the Company, for all reasonable and customary
business expenses incurred by the Employee in connection with his employment by
the Company as of the Date of Termination; and

c.a bonus for the fiscal year in which the Date of Termination occurs in an
amount equal to the Employee's target bonus for such fiscal year under the bonus
or incentive compensation plan maintained by the Company, calculated as if the
Employee earned one hundred percent (100%) of such target bonus (the "SEVERANCE
BONUS"), multiplied by a fraction, the numerator of which is the

--------------------------------------------------------------------------------



number of days the Employee worked in the fiscal year in which the Date of
Termination occurs and the denominator of which is three hundred sixty five
(365); and

2.

a.on a termination of employment by the Company without Cause or by the Employee
for Good Reason, any unvested stock options held by the Employee will terminate
immediately and all vested stock options held by the Employee will remain
exercisable for six (6) months following the Date of Termination, but in no
event later than the expiration date of the stock options as specified in the
applicable grant letter, and

b.upon a termination of employment by reason of the Employee's Disability or
death, any unvested stock options held by the Employee will vest immediately and
all options held by the Employee will remain exercisable for six (6) months from
the Date of Termination, but in no event later than the expiration date of such
stock options as specified in the applicable grant letter.



ii.TERMINATION FOR CAUSE, WITHOUT GOOD REASON, OR DUE TO RETIREMENT.    If the
Employee's employment with the Company shall be terminated by the Company for
Cause, by the Employee without Good Reason, or by reason of the Employee's
Retirement:

1.the Employee shall be entitled to receive a lump sum cash payment equal to the
sum of:

a.the Employee's accrued but unpaid Base Salary through the Date of Termination;
and

b.any accrued but unpaid compensation, including but not limited to any unpaid
bonus compensation and reimbursement, in accordance with the then prevailing
reimbursement practices of the Company, for all reasonable and customary
business expenses incurred by the Employee in connection with his employment by
the Company as of the Date of Termination; and

2.

a.upon a termination of employment by the Company for Cause or by the Employee
without Good Reason, all vested and unvested stock options held by the Employee
shall terminate immediately, and

b.upon the Employee's Retirement, all unvested stock options held by the
Employee shall terminate immediately and any vested stock options held by the
Employee shall remain exercisable for six (6) months following the Date of
Termination but in no event later than the expiration date of such stock options
as specified in the applicable grant letter.

iii.TERMINATION WITHOUT CAUSE OR FOR GOOD REASON FOLLOWING A CHANGE IN
CONTROL.    If the Employee's employment with the Company shall be terminated by
the Company without Cause or by the Employee for Good Reason within twelve (12)
months following a Change in Control and during the Term of this Agreement
(including any extensions or deemed extensions thereof as provided in SECTION 1
above):

1.the Employee shall be entitled to receive a lump sum cash payment equal to the
sum of:

a.the Employee's accrued but unpaid Base Salary through the Date of Termination;

b.the Employee's Base Salary that would be payable for the period from the Date
of Termination through the first (1st) anniversary thereof (the "SEVERANCE
PERIOD");

--------------------------------------------------------------------------------



c.any accrued but unpaid compensation, including but not limited to any unpaid
bonus compensation and reimbursement, in accordance with the then prevailing
reimbursement practices of the Company, for all reasonable and customary
business expenses incurred by the Employee in connection with his employment by
the Company as of the Date of Termination; and

d.the Severance Bonus;



2.any unvested stock options held by the Employee will vest immediately and all
stock options held by the Employee will remain exercisable for one (1) year from
the Date of Termination, but in no event later than the expiration date of the
stock options as specified in the applicable grant letter; and

3.

a.Continued Health Benefits.    The Employee (and his or her eligible
dependents) may be entitled to elect to continue medical, hospitalization and
dental coverage under the Company's group medical, hospitalization and dental
benefit plans on a self-pay basis in accordance with the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended ("COBRA"). If the Employee is
eligible and timely elects COBRA coverage for himself or herself and/or his or
her eligible dependents, during the Severance Period, the Employee shall
continue to receive the medical, hospitalization and dental coverage in effect
on the date of the Employee's Date of Termination for himself or herself and,
where applicable, his or her spouse and dependents, at the same premium rates as
may be charged from time to time to similarly situated employees of the Company
generally, as if the Employee had continued in employment during such period;
provided, however, that in order to receive such subsidized continued coverage,
the Employee shall be required to pay to the Company (or its designee) at the
same time that premium payments are due for the month an amount equal to the
full monthly premium payments required for such COBRA coverage. The Company
shall reimburse the Employee monthly the premium amount paid by the Employee,
less the premium rate charged to similarly situated active employees for such
coverage (the "Health Payment"), no later than the next payroll date of the
Company that occurs after the date the premium for the month is paid by the
Employee. In addition, on each date on which the monthly Health Payments are
made, the Company shall pay to the Employee an additional amount equal to the
assumed federal, state and local income and payroll taxes that the Employee
incurs on each monthly Health Payment, which the Parties agree shall equal forty
percent (40%), with the additional amount determined by subtracting the amount
of the Health Payment from the quotient of the Health Payment divided by sixty
percent (60%) (the "Health Gross-up Payment"). The COBRA health continuation
period under section 4980B of the Code shall run concurrently with the period of
continued health coverage following the Employee's Date of Termination. The
Health Payment paid to the Employee during the period of time during which the
Employee would be entitled to continuation coverage under the Company's group
health plan under COBRA is intended to qualify for the exception from deferred
compensation as a medical benefit provided in accordance with the requirements
of Treas. Reg. §1.409A-1(b)(9)(v)(B). The Health Payment and the Health Gross-up
Payment shall be reimbursed to the Employee in a manner that complies with the
requirements of Treas. Reg. §1.409A-3(i)(1)(iv). Notwithstanding the foregoing,
the Company's obligation to pay a monthly Health Payment to the Employee shall
cease on the date when the Employee becomes eligible for such coverage offered
by another employer. All other provisions of the Employee's (and his or her
covered eligible dependents') COBRA coverage (including, without limitation, any
applicable co-payments, deductibles and other out-of-pocket expenses) will be in

--------------------------------------------------------------------------------



accordance with the applicable plan in effect for similarly situated active
employees of the Company or an affiliate, as applicable.

b.Continued Life Insurance Benefits.    The Employee shall be entitled to
receive a lump sum cash payment in an amount equal to the cost the Company would
have incurred for non-voluntary life insurance coverage under its life insurance
plan for the twelve (12) months following the Employee's Date of Termination
(had the Employee remained employed for such period), in excess of the then
current aggregate premium or other amount payable generally by similarly
situated plan participants for such coverage (the "Life Insurance Payment"). In
addition, the Company shall pay to the Employee an additional amount equal to
the federal, state and local income and payroll taxes that the Employee incurs
on such payment, which the Parties agree shall equal forty percent (40%), with
the additional amount determined by subtracting the amount of the Life Insurance
Payment from the quotient of the Life Insurance Payment divided by sixty percent
(60%) (the "Life Insurance Gross-up Payment").



b.The Employee shall not be required to mitigate the amount of any payment
provided for in this SECTION 2 by seeking other employment or otherwise, nor,
except as provided in SECTION 2(a)(iii)(3)(a) above, shall the amount of any
payment or benefit provided for in SECTION 2 be reduced by any compensation
earned by the Employee or benefit made available to the Employee as the result
of employment by another employer after the Date of Termination or otherwise.

c.For purposes of this Agreement, the following definitions shall apply:

i."DISABILITY" means the Employee is totally and permanently disabled as defined
in the Haynes International, Inc. Pension Plan.

ii."RETIREMENT" means the voluntary retirement of the Employee after having
reached age fifty-five (55) and having completed at least five (5) years of
service with the Company, but in no event prior to
                                    .

iii.A termination for "CAUSE" means a termination by reason of the good faith
determination of the Company's Board of Directors (the "BOARD") that the
Employee (1) continually failed to substantially perform his duties with the
Company (other than a failure resulting from the Employee's medically documented
incapacity due to physical or mental illness), including, without limitation,
repeated refusal to follow the reasonable directions of the Company's Chief
Executive Officer, knowing violation of the law in the course of performance of
the Employee's duties with the Company, repeated absences from work without a
reasonable excuse, or intoxication with alcohol or illegal drugs while on the
Company's premises during regular business hours, (2) engaged in conduct which
constituted a material breach of SECTION 6 or SECTION 7 of this Agreement,
(3) was indicted (or equivalent under applicable law), convicted of, or entered
a plea of nolo contendere to the commission of a felony or crime involving
dishonesty or moral turpitude, (4) engaged in conduct which is demonstrably and
materially injurious to the financial condition, business reputation, or
otherwise of the Company or its subsidiaries or affiliates, or (5) perpetuated a
fraud or embezzlement against the Company or its subsidiaries or affiliates, and
in each case the particular act or omission was not cured, if curable, in all
material respects by the Employee within thirty (30) days after receipt of
written notice from the Board which shall set forth in reasonable detail the
nature of the facts and circumstances which constitute Cause. Notwithstanding
the foregoing, the Employee shall not be deemed to have been terminated for
Cause unless there shall have been delivered to the Employee a copy of a
resolution duly adopted by the Board. If the Company has reasonable belief that
the Employee has committed any of the acts described above, it may suspend the
Employee (with or without pay) while it investigates whether it has or could
have Cause to terminate the Employee. The Company may terminate the Employee for
Cause prior to the

--------------------------------------------------------------------------------



completion of its investigation; provided, that, if it is ultimately determined
that the Employee has not committed an act which would constitute Cause, the
Employee shall be treated as if he were terminated without Cause.

iv.A "NOTICE OF TERMINATION" means a notice which shall indicate the specific
termination provision in this Agreement which is applicable and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employee's employment under the provision so indicated. For
purposes of this Agreement, no such purported termination shall be effective
without such Notice of Termination. Any purported termination by the Company or
by the Employee shall be communicated by written notice of termination to the
other party hereto in accordance with SECTION 6 hereof.

v."DATE OF TERMINATION" means (i) if the Employee's employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
the Employee shall not have returned to the performance of his duties on a
full-time basis during such thirty (30) day period), and (ii) if the Employee's
employment is terminated for any other reason, the date specified in the Notice
of Termination (which, in the case of a termination without Cause shall not be
less than thirty (30) days from the date such Notice of Termination is given);
provided that if within thirty (30) days after any such Notice of Termination is
given the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, the Date of Termination shall
be the date on which the dispute is finally determined, either by mutual written
agreement of the parties, or by the final judgment, order or decree of a court
of competent jurisdiction (the time for appeal therefrom having expired and no
appeal having been taken).

vi."BASE SALARY" means the annual base salary of the Employee from the Company,
but determined without regard to any salary reduction agreement of the Employee
under Sections 401(k) and 125 of the Internal Revenue Code of 1986, as amended
(the "CODE"), (or corresponding provisions of subsequent federal income tax
laws) or any salary deferral agreement of the Employee under any non-qualified
deferred compensation program that may be available to the Employee from time to
time, and excludes (i) incentive or additional cash compensation; (ii) any
amounts included in income because of Sections 79 or 89 of the Code; and
(iii) any amounts paid to the Employee for reimbursement for expenses or
discharging tax liabilities.

vii."GOOD REASON" shall mean the occurrence, during the Term of this Agreement,
of any of the following actions or failures to act, but in each case only if it
is not consented to by the Employee in writing: (i) a material adverse change in
the Employee's duties, reporting responsibilities, titles or elected or
appointed offices as in effect immediately prior to the effective date of such
change; or (ii) a material reduction by the Company in the Employee's Base
Salary or annual bonus opportunity in effect immediately prior to the effective
date of such reduction, not including any reduction resulting from changes in
the market value of securities or other instruments paid or payable to the
Employee. For purposes of this definition, none of the actions described in
clauses (i) and (ii) above shall constitute "Good Reason" with respect to the
Employee if it was an isolated and inadvertent action not taken in bad faith by
the Company and if it is remedied by the Company within thirty (30) days after
receipt of written notice thereof given by the Employee (or, if the matter is
not capable of remedy within thirty (30) days, then within a reasonable period
of time following such thirty (30) day period, provided that the Company has
commenced such remedy within said thirty (30) day period); provided, that "GOOD
REASON" shall cease to exist for any action described in clauses (i) and
(ii) above on the sixtieth (60th) day following the later of the occurrence of
such action or the Employee's knowledge thereof, unless the Employee has given
the Company written notice thereof prior to such date.

--------------------------------------------------------------------------------



viii."CHANGE IN CONTROL" shall mean the first to occur of the following: (i) any
Person becomes the Beneficial Owner, directly or indirectly, of securities of
the Company representing a majority of the combined voting power of the
Company's then outstanding securities (assuming conversion of all outstanding
non-voting securities into voting securities and the exercise of all outstanding
options or other convertible securities); (ii) the following individuals cease
for any reason to constitute a majority of the number of directors then serving:
individuals who, on the Effective Date, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company's stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the Effective Date or whose appointment, election or nomination for election
was previously so approved or recommended; (iii) there is consummated a merger
or consolidation of the Company or any direct or indirect subsidiary of the
Company with any other corporation other than (x) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent,
either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof, a majority of the combined voting
power of the securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation, or (y) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing a majority of
the combined voting power of the Company's then outstanding securities; or
(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
or to an entity a majority of the combined voting power of the voting securities
of which is owned by substantially all of the stockholders of the Company
immediately prior to such sale in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

ix."BENEFICIAL OWNER" shall have the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended.

x."PERSON" shall, except for purposes of SECTION 8 of this Agreement, have the
meaning given in Section 3(a)(9) of the Securities Exchange Act of 1934, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (1) the Company or any subsidiary of the Company, (2) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its affiliates, (3) an underwriter temporarily holding
securities pursuant to an offering of such securities or (4) a corporation
owned, directly or indirectly, by substantially all of the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company.

        3.     SUCCESSORS; BINDING AGREEMENT.

a.This Agreement shall be binding on the Company and any successor to all or
substantially all of its business or assets. Without limiting the effect of the
prior sentence, the Company will require any successor or assign (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession or
assignment had taken place. As used in this Agreement, the "COMPANY" shall mean
the Company as hereinbefore defined and any successor or assign to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement or
which is otherwise obligated under this Agreement by the first sentence of this
SECTION 3, by operation of law or otherwise.

--------------------------------------------------------------------------------



b.This Agreement shall inure to the benefit of and be enforceable by the
Employee's personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Employee should
die while any amounts would still be payable to him hereunder if he had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Employee's devisee,
legatee or other designee or if there is no such devisee, legatee or designee,
to the Employee's estate.

        4.     TIMING OF PAYMENT AND RELEASE.

a.As a condition of receiving from the Company the payments and benefits
provided for hereunder, which the Employee otherwise would not be entitled to
receive, the Employee understands and agrees that, on the Date of Termination,
he will be required to execute a release of all claims against the Company in
substantially the form attached hereto as EXHIBIT 1 (the "RELEASE") as may be
modified by the Company in good faith to reflect changes in law or its
employment practices. The Employee acknowledges that he has been advised in
writing to consult with an attorney prior to executing the Release. The Employee
agrees that he will consult with his attorney prior to executing the Release.
The Employee and the Company agree that the Employee has a period of seven (7)
days following the execution of the Release within which to revoke the Release.
The parties also acknowledge and agree that the Release shall not be effective
or enforceable until the seven (7) day revocation period expires. The date on
which this seven (7) day period expires shall be the effective date of the
Release (the "RELEASE EFFECTIVE DATE").

b.The Company shall make all payments required under this Agreement within five
(5) business days following the Release Effective Date.

c.The Employee understands that as used in this SECTION 4, the "COMPANY"
includes its past, present and future officers, directors, trustees,
shareholders, employees, agents, subsidiaries, affiliates, distributors,
successors, and assigns, any and all employee benefit plans (and any fiduciary
of such plans) sponsored by the Company, and any other persons related to the
Company.

d.Notwithstanding anything in this Agreement to the contrary, this Agreement
shall not affect the Company's right or ability to terminate the employment of
the Employee, subject to any other written contract between the Company and the
Employee to the contrary.

e.The Employee agrees that execution and delivery to the Company of any release
or disclaimer agreement requested by the Company which is consistent with the
provisions of this SECTION 4 and the passage of all necessary waiting periods in
connection therewith shall be a condition to the receipt of any payment or
benefits to be provided by the Company following the termination of the
Employee's employment with the Company.

        5.     NOTICES.    For the purposes of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, or by expedited (overnight)
courier with established national reputation, shipping prepaid or billed to
sender, in either case addressed to the respective addresses last given by each
party to the other (provided that all notices to the Company shall be directed
to the attention of the Board with a copy to the Secretary of the Company) or to
such other address as either party may have furnished to the other in writing in
accordance herewith. All notices and communication shall be deemed to have been
received on the date of delivery thereof, on the third business day after the
mailing thereof, or on the second day after deposit thereof with an expedited
courier service, except that notice of change of address shall be effective only
upon receipt.

        6.     CONFIDENTIALITY.    For purposes of this SECTION 6, the term
"COMPANY" shall include, in addition to the Company, its affiliates,
subsidiaries and any of their respective predecessors, successors and assigns.
The term "COMPANY'S BUSINESS" shall mean the business of developing,
manufacturing,

--------------------------------------------------------------------------------




selling or distributing high-performance alloys for service in severe corrosion
and high temperature applications.

a.CONFIDENTIAL INFORMATION.    As used in this Agreement, "CONFIDENTIAL
INFORMATION" means any and all confidential, proprietary or other information,
whether or not originated by the Employee or the Company, which is in any way
related to the past or present Company's Business and is either designated as
confidential or not generally known by or available to the public. Confidential
Information includes, but is not limited to (whether or not reduced to writing
or designated as confidential) (i) information regarding the Company's existing
and potential customers and vendors; (ii) any contacts (including the existence
and contents thereof and parties thereto) to which the Company is a party or is
bound; (iii) information regarding products and services being purchased or
leased by or provided to the Company; (iv) information received by the Company
from third parties under an obligation of confidentiality, restricted,
disclosure or restricted use; (v) personnel and financial information of the
Company; (vi) information with respect to the Company's products, services,
facilities, business methods, systems, trade secrets, technical know-how, and
other intellectual property; (vii) marketing and developmental plans and
techniques, price and cost data, forecasts and forecast assumptions, and
potential strategies of the Company; and (viii) any other information relating
to Company which was obtained by the Employee in connection with his employment
by the Company, whether before, on or after the Effective Date.

b.NON-DISCLOSURE AND NON-USE OF CONFIDENTIAL INFORMATION.    The Employee
acknowledges that the Confidential Information of the Company is a valuable,
unique asset of the Company and the Employee's unauthorized use or disclosure
thereof could cause irreparable harm to the Company for which no remedy at law
could be adequate. Accordingly, the Employee agrees that the Employee shall hold
all Confidential Information of the Company in strict confidence and solely for
the benefit of the Company, and that he shall not, directly or indirectly,
disclose or use or authorize any third party to disclose or use any Confidential
Information, except (i) as required for the performance of the Employee's duties
hereunder, (ii) with the express written consent of the Company, (iii) to the
extent that any such information is in or becomes in the public domain other
than as a result of the Employee's breach of any of his obligations hereunder,
or (iv) where required to be disclosed by court order, subpoena or other
government process and in such event, the Employee shall cooperate with the
Company in attempting to keep such information confidential. The Employee shall
follow all Company policies and procedures to protect all Confidential
Information and take any additional precautions necessary to preserve and
protect the use or disclosure of any Confidential Information at all times.

c.OWNERSHIP OF CONFIDENTIAL INFORMATION.    The Employee acknowledges and agrees
that all Confidential Information is and shall remain the exclusive property of
the Company, whether or not prepared in whole or in part by the Employee and
whether or not disclosed to or entrusted to the custody of the Employee. Upon
the termination or resignation of his employment by the Company, or at any other
time at the request of the Company, the Employee shall promptly deliver to the
Company all documents, tapes, disks, or other storage media and any other
materials, and all copies thereof in whatever form, in the possession of the
Employee pertaining to the Company's Business, including, but not limited to,
any containing Confidential Information.

d.SURVIVAL.    The Employee's obligations set forth in this SECTION 6, and the
Company's rights and remedies with respect hereto, shall indefinitely survive
the termination of this Agreement and the Employee's employment by the Company,
regardless of the reason therefor.

--------------------------------------------------------------------------------



        7.     RESTRICTIVE COVENANTS.    For purposes of this SECTION 7, the
term "COMPANY" shall include, in addition to the Company, its affiliates,
subsidiaries and any of their respective predecessors, successors and assigns.

a.NON-COMPETITION.    During the Restricted Period and within the Restricted
Area (each as defined in subsection (c) below), the Employee shall not, directly
or indirectly, perform on behalf of any Competitor (as defined in subsection (c)
below) the same or similar services as those that the Employee performed for the
Company during the Employee's employment by the Company or otherwise. In
addition, the Employee shall not, during the Restricted Period or within the
Restricted Area, directly or indirectly engage in, own, manage, operate, join,
control, tend money or other assistance to, or participate in or be connected
with (as an officer, director, member, manager, partner, shareholder,
consultant, employee, agent, or otherwise), any Competitor.

b.NON-SOLICITATION.    During the Restricted Period, the Employee shall not,
directly or indirectly, for himself or on behalf of any Person (as defined in
subsection (c) below), (i) solicit or attempt to solicit any Customers (as
defined in subsection (c) below) or prospective Customers with whom the Employee
had contact at any time during the Employee's employment by the Company;
(ii) divert or attempt to divert any business of the Company to any other
Person; (iii) solicit or attempt to solicit for employment, endeavor to entice
away from the Company, recruit, hire, or otherwise interfere with the Company's
relationship with, any Person who is employed by or otherwise engaged to perform
services for the Company (or was employed or otherwise engaged to perform
services for the Company, as of any given time, within the immediately preceding
twenty-four (24) month period); (iv) cause or assist, or attempt to cause or
assist, any employee or other service provider to leave the Company; or
(v) otherwise interfere in any manner with the employment or business
relationships of the Company or the business or operations then being conducted
by the Company.

c.DEFINITIONS.    For purposes of this SECTION 7, the following definitions have
the following meanings:

i."COMPETITOR" means any Person that engages in a business that is the same as,
or similar to, the Company's Business.

ii."CUSTOMER" means any Person which, as of any given date, used or purchased or
contracted to use or purchase any services or products from the Company within
the immediately preceding twenty-four (24) month period.

iii."PERSON" means any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust, or
unincorporated organization, or any governmental agency, officer, department,
commission, board, bureau, or instrumentality thereof,

iv."RESTRICTED AREA" means, because the market for the Company's Business is
global, or has the potential of being global, and is not dependent upon the
physical location or presence of the Company, the Employee, or any individual or
entity that may be in violation of this Agreement, the broadest geographic
region enforceable by law (excluding any location where this type of restriction
is prohibited by law) as follows: (A) everywhere in the world that has access to
the Company's Business because of the availability of the Internet;
(B) everywhere in the world that the Employee has the ability to compete with
the Company's Business through the Internet; (C) each state, commonwealth,
territory, province and other political subdivision located in North America;
(D) each state, commonwealth, territory and other political subdivision of the
United States of America; (E) Indiana and any state in which the Employee has
performed any services for the Company; (F) any geographical area in which the
Company has performed any services or sold any products; (G) any geographical
area in which the Company or any of its subsidiaries have engaged in the
Company's Business, which has resulted in aggregate sales revenues of at least
$25,000 during any year in the five (5) year period immediately preceding the
commencement of the

--------------------------------------------------------------------------------



Restricted Period; (H) any state or other jurisdiction where the Company had an
office at any time during the Employee's employment by the Company; (I) within
one hundred (100) miles of any location in which the Company had an office at
any time during the Employee's employment by the Company; and (J) within one
hundred (100) miles of any location in which the Employee provided services for
the Company.

v."RESTRICTED PERIOD" means the period of time during Employee's employment by
the Company plus a period of twelve (12) months from the Date of Termination. In
the event of a breach of this Agreement by the Employee, the Restricted Period
will be extended automatically by the period of the breach.



d.SURVIVAL.    The Employee's obligations set forth in this SECTION 7, and the
Company's rights and remedies with respect thereto, will remain in full force
and effect during the Restricted Period and until full resolution of any dispute
related to the performance of the Employee's obligations during the Restricted
Period.

e.PUBLIC COMPANY EXCEPTION.    The prohibitions contained in this SECTION 7 do
not prohibit the Employee's ownership of stock which is publicly traded,
provided that (1) the investment is passive, (2) the Employee has no other
involvement with the company, (3) the Employee's interest is less than five
percent (5%) of the shares of the company, and (4) the Employee makes full
disclosure to the Company of the stock at the time that the Employee acquires
the shares of stock.

        8.     ASSIGNMENT OF INVENTIONS.    Any and all inventions,
improvements, discoveries, designs, works of authorship, concepts or ideas, or
expressions whereof, whether or not subject to patents, copyrights, trademarks
or service mark protections, and whether or not reduced to practice, that are
conceived or developed by the Employee while employed with the Company and which
relate to or result from the actual or anticipated business, work, research or
investigation of the Company (collectively, "INVENTIONS"), shall be the sole and
exclusive property of the Company. The Employee shall do all things reasonably
requested by the Company to assign to and vest in the Company the entire right,
title and interest to any such Inventions and to obtain full protection
therefor. Notwithstanding the foregoing, the provisions of this Agreement do not
apply to an Invention for which no equipment, supplies, facility, or
Confidential Information of the Company was used and which was developed
entirely on the Employee's own time, unless (a) the Invention relates (i) to the
Company's Business, or (ii) to the Company's actual or demonstrably anticipated
research or development, or (b) the Invention results from any work performed by
the Employee for the Company.

        9.     REASONABLENESS.    The Employee has carefully considered the
nature, extent and duration of the restrictions and obligations contained in
this Agreement, including, without limitation, the geographical coverage
contained in SECTION 7 and the time periods contained in SECTION 6 and
SECTION 7, and acknowledges and agrees that such restrictions are fair and
reasonable in all respects to protect the legitimate interests of the Company
and that these restrictions are designed for the reasonable protection of the
Company's Business.

        10.   REMEDIES.    The Employee recognizes that any breach of this
Agreement shall cause irreparable injury to the Company, inadequately
compensable in monetary damages. Accordingly, in addition to any other legal or
equitable remedies that may be available to the Company, the Employee agrees
that the Company shall be able to seek and obtain injunctive relief in the form
of a temporary restraining order, preliminary injunction, or permanent
injunction, in each case without notice or bond, against the Employee to enforce
this Agreement. The Company shall not be required to demonstrate actual injury
or damage to obtain injunctive relief from the courts. To the extent that any
damages are calculable resulting from the breach of this Agreement, the Company
shall also be entitled to recover damages, including, but not limited to, any
lost profits of the Company and/or its affiliates or subsidiaries. For purposes
of this Agreement, lost profits of the Company shall be deemed to include all
gross revenues resulting from any activity of the Employee in violation of this
Agreement and all such revenues shall be held in trust for the benefit of the
Company. Any recovery of damages by the Company shall be in addition to and not
in lieu of the injunctive relief to which the Company is entitled. In no event
will a damage

--------------------------------------------------------------------------------




recovery be considered a penalty in liquidated damages. In addition, in any
action at law or in equity arising out of this Agreement, the prevailing party
shall be entitled to recover, in addition to any damages caused by a breach of
this Agreement, all costs and expenses, including, but not limited to,
reasonable attorneys' fees, expenses, and court costs incurred by such party in
connection with such action or proceeding. Without limiting the Company's rights
under this SECTION 10 or any other remedies of the Company, if a court of
competent jurisdiction determines that the Employee breached any of the
provisions of SECTIONS 6 or 7 of this Agreement, the Company will have the right
to cease making any payments or providing any benefits otherwise due to the
Employee under the terms and conditions of this Agreement.

        11.   CLAIMS BY THE EMPLOYEE.    The Employee acknowledges and agrees
that any claim or cause of action by the Employee against the Company shall not
constitute a defense to the enforcement of the restrictions and covenants set
forth in this Agreement and shall not be used to prohibit injunctive relief.

        12.   MISCELLANEOUS.    No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Employee and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreement or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof may have been made
by either party which are not expressly set forth in this Agreement.

        13.   APPLICABLE LAW AND FORUM.    This Agreement has been entered into
in the State of Indiana and shall be governed by and construed in accordance
with the laws of the State of Indiana. The parties agree that any action in law
or equity brought by either party arising from or in connection with this
Agreement or arising from or in connection with the performance by either party
of its obligations hereunder shall be brought only in the United States District
Court for the Southern District of Indiana, Indianapolis Division or the Circuit
Court of Howard County, Indiana, and the parties hereto consent to the
jurisdiction of such forums.

        14.   SEVERABILITY.    If a court having proper jurisdiction holds a
particular provision of this Agreement unenforceable or invalid for any reason,
that provision shall be modified only to the extent necessary in the opinion of
such court to make it enforceable and valid and the remainder of this Agreement
shall be deemed valid and enforceable and shall be enforced to the greatest
extent possible under the then existing law. In the event the court determines
such modification is not possible, the provision shall be deemed severable and
deleted, and all other provisions of this Agreement shall remain unchanged and
in full force and effect.

        15.   ENFORCEABILITY IN JURISDICTIONS.    The parties hereto intend to
and hereby confer jurisdiction to enforce the covenants contained in SECTIONS 6
and 7 above upon the courts of any state within the geographical scope of such
covenants. If the courts of any one or more of such states shall hold any of the
previous covenants unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of the parties hereto that such determination not
bar or in any way affect the Company's rights to the relief provided above in
the courts of any other states within the geographical scope of such covenants,
as to breaches of such covenants in such other respective jurisdictions, the
above covenants as they relate to each state being, for this purpose, severable
into diverse and independent covenants.

        16.   FAIR DEALING.    The Employee acknowledges that the Company has
negotiated this Agreement in good faith and has been fair in its dealing with
the Employee. The Employee shall not raise any defense and expressly waives any
defense against the Company based upon any alleged breach of good faith or fair
dealing by the Company in connection with this Agreement.

        17.   ENTIRE AGREEMENT; RELEASE.    This Agreement constitutes the
entire agreement between the parties hereto, and, effective as of the Effective
Date, supersedes all prior agreements, understandings and arrangements, oral or
written, between the parties hereto, with respect to the subject

--------------------------------------------------------------------------------




matter hereof (including, but not limited to, the Severance Agreement). The
Employee hereby unconditionally releases and discharges the Company from any and
all claims, causes of action, demands, lawsuits or other charges whatsoever,
known or unknown, directly or indirectly related to the Severance Agreement
arising prior to the Effective Date.

        18.   OPPORTUNITY TO CONSULT COUNSEL.    THE EMPLOYEE ACKNOWLEDGES THAT
HE HAS CAREFULLY READ THIS AGREEMENT AND HAS BEEN GIVEN ADEQUATE OPPORTUNITY,
AND HAS BEEN ENCOURAGED BY THE COMPANY, TO CONSULT WITH LEGAL COUNSEL OF HIS
CHOICE CONCERNING THE TERMS HEREOF BEFORE EXECUTING THIS AGREEMENT.

        19.   COMPLIANCE WITH SECTION 409A OF THE CODE

a.Compliance with Section 409A of the Code.    Termination benefits under this
Agreement are intended to be exempt from section 409A of the Code under the
"separation pay exception," to the maximum extent applicable. Any payments that
qualify for the "short-term deferral" exception or another exception under
section 409A of the Code shall be paid under the applicable exception. This
Agreement is intended to comply with section 409A of the Code and its
corresponding regulations and payments may only be made under this Agreement
upon an event and in a manner permitted by section 409A of the Code, to the
extent applicable.

b.Specified Employee.    Notwithstanding anything in this Agreement to the
contrary, if required by section 409A of the Code, if the Employee is considered
a "specified employee" for purposes of section 409A of the Code and if payment
of any amounts under this Agreement is required to be delayed for a period of
six (6) months after separation from service pursuant to section 409A of the
Code, payment of such amounts shall be delayed as required by section 409A of
the Code, and the accumulated amounts shall be paid in a lump sum payment within
ten (10) days after the end of the six-month period. If the Employee dies during
the postponement period prior to the payment of benefits, the amounts withheld
on account of section 409A of the Code shall be paid to the personal
representative of the Employee's estate within sixty (60) days after the date of
the Employee's death.

c.Separation from Service; Characterization of Payments.    All payments to be
made upon a termination of employment under this Agreement may only be made upon
a "separation from service" under section 409A of the Code. All reimbursements
and in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of section 409A of the Code, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the period of time specified in this Agreement, (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit."

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
by its duty authorized officer and the Employee has executed this Agreement,
each as of the Effective Date.

    COMPANY
HAYNES INTERNATIONAL, INC.
 
 
By:
 



--------------------------------------------------------------------------------

    Printed:   Marcel Martin     Title:   Vice President, Finance, CFO
ATTEST
 
 
 
 



--------------------------------------------------------------------------------

Secretary
 
 
 
 
 
 
EMPLOYEE
 
 



--------------------------------------------------------------------------------


 
 
Printed:
 



--------------------------------------------------------------------------------


WITNESS
 
 
 
 



--------------------------------------------------------------------------------


 
 
 
 

--------------------------------------------------------------------------------



EXHIBIT 1

RELEASE OF ALL CLAIMS

        In consideration of receiving from Haynes International, Inc. (the
"Company") the payments and benefits provided for in that certain Termination
Benefits Agreement dated as of                         ,          (the
"Agreement") between the Company and the undersigned (the "Employee"), which
payments and benefits the Employee was not otherwise entitled to receive, the
Employee unconditionally releases and discharges the Company from any and all
claims, causes of action, demands, lawsuits or other charges whatsoever, known
or unknown, directly or indirectly related to the Employee's employment or
termination thereof including any claims under any employee benefit plans of the
Company, except for (i) a breach of the Company's obligations under the
Agreement, (ii) any claims relating to, or rights of the Employee appurtenant
to, any vested benefits under any pension, retirement or similar plan maintained
by the Company and (iii) the right of the Employee to elect continuation of
group medical and dental benefits for the Employee and his eligible dependents
who are qualified beneficiaries under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA"), at the Employee's expense,
pursuant to COBRA. The claims or actions released herein include, but are not
limited to, those based on allegations of wrongful discharge, breach of
contract, promissory estoppels, defamation, infliction of emotional distress,
and those alleging discrimination on the basis of race, color, sex, religion,
national origin, age, disability, or any other basis, including, but not limited
to, any claim or action under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Rehabilitation Act of 1973, the
Americans with Disabilities Act of 1990, the Equal Pay Act of 1963, the Civil
Rights Act of 1991, the Employee Retirement Income Security Act of 1974, or any
other federal, state, or local law, rule, ordinance, or regulation as presently
enacted or adopted and as each may hereafter be amended.

        With respect to any claim that the Employee might have under the Age
Discrimination in Employment Act, of 1967, as amended:

          (i)  The Employee does not waive rights or claims that may arise after
the date of this Release of all Claims (the "Release");

         (ii)  The Employee's waiver of said rights or claims under the Age
Discrimination in Employment Act of 1967 is in exchange for the consideration
reflected in this Release;

        (iii)  The Employee acknowledges that he has been advised in writing to
consult with an attorney prior to executing this Release; and

        (iv)  The Employee acknowledges that he has been given a period of at
least twenty-one (21) days within which to consider this Release. At the
Employee's option and sole discretion, the Employee may waive the twenty-one
(21) days. If the Employee elects to waive the twenty-one (21) day review
period, the Employee acknowledges and admits that he was given a reasonable
period of time within which to consider this Release and his wavier is made
freely and voluntarily, without duress or any coercion by any other person.

        The Employee and the Company agree that the Employee has a period of
seven (7) days following the execution of this Release within which to revoke
the Release. The parties also acknowledge and agree that this Release shall not
be effective or enforceable until the seven (7) day revocation period expires.
The date on which this seven (7) day period expires shall be the effective date
of this Release.

        The Employee further agrees, in consideration of receiving the payments
and benefits provided for in this Agreement, not to initiate or instigate any
claims, causes of action or demands against the Company in any way directly or
indirectly related to the Employee's employment with the Company or the
termination of his employment, except for a breach of the Company's obligations
under the Agreement or claims or rights of the Employee relating to any vested
pension or retirement benefits, and the Employee agrees to reimburse, defend,
and hold harmless the Company against any such claims, causes of action or
demands.

        The Employee understands that as used in this Release, "Company"
includes its past, present and future officers, directors, trustees,
shareholders, employees, agents, subsidiaries, affiliates, distributors,
successors, and assigns, any and all employee benefit plans (and any fiduciary
of such plans) sponsored by the Company, and any other persons related to the
Company.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------



        THE EMPLOYEE ACKNOWLEDGES THAT HE CAREFULLY HAS READ THIS RELEASE; THAT
HE HAS HAD THE OPPORTUNITY TO THOROUGHLY DISCUSS ITS TERMS WITH COUNSEL OF HIS
CHOOSING; THAT HE FULLY UNDERSTANDS ITS TERMS AND ITS FINAL AND BINDING EFFECT;
THAT THE ONLY PROMISES MADE TO SIGN THIS RELEASE ARE THOSE STATED AND CONTAINED
IN THIS RELEASE; AND THAT HE IS SIGNING THIS RELEASE KNOWINGLY AND VOLUNTARILY.
THE EMPLOYEE STATES THAT HE IS IN GOOD HEALTH AND IS FULLY COMPETENT TO MANAGE
HIS BUSINESS AFFAIRS AND UNDERSTANDS THAT HE MAY BE WAIVING SIGNIFICANT LEGAL
RIGHTS BY SIGNING THIS RELEASE.

    EMPLOYEE
 
 



--------------------------------------------------------------------------------


 
 
Date:
WITNESS:
 
 
 
 
 
 



--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
ACCEPTED AND ACKNOWLEDCGED:
 
 
HAYNES INTERNATIONAL, INC.
 
 
By:
 



--------------------------------------------------------------------------------

        Name:             Title:             Date:    

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

